DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teshirogi et al. (US. Pub. No. 2005/0253833, hereinafter “Teshirogi”).
As to claim 1,    Teshirogi discloses a display device [figure 1, display device, abstract] comprising: 
a display panel [figure 1, display panel of “30”];

a controller [figure 1, controller driver “10”] which provides output image data to the data driver, the controller including:
a data line memory [figure 1, part of display memory “101”] which stores input image data for a pixel row of the display panel [paragraph 58, input image data are read out from “101”];
an address line memory [figure 1, part of display memory “101”] which stores addresses for the input image data [paragraph 58, written in relevant addresses, paragraph 82, address denotes a storage address of a display memory for input image data for one line]; and 
a data serialize block which generates the output image data provided to the data driver by rearranging the input image data stored in the data line memory based on the addresses stored in the address line memory [figures 1-3, to generate image data based on its corresponding address, paragraph 82, address denotes a storage address of a display memory for input image data for one line].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teshirogi in view of Lee et al. (US. Pub. No. 2003/0132907, hereinafter “Lee”), further in view of Liao et al. (US. Pub. No. 2014/0098014, hereinafter “Liao”).
As to claim 3,    Teshirogi discloses a data driver for providing data voltages to a display panel [figure 1, data driver for providing data voltages to a display panel], the data driver comprising:
a shift register array block [figure 1, “107”, paragraph 57] which generates sampling signals in response to a start signal, a direction signal, and a clock signal [figure 4, latch signal, shift signal and reset signal].
Teshirogi does not disclose a shift register array block which generates sampling signals in response to first, second, third and fourth start signals, first, second, third and fourth direction signals, and first and second clock signals;
a sampling latch array which samples output image data in response to the sampling signals;
a holding latch array which stores the output image data sampled by the sampling latch array in response to a load signal;
a digital-to-analog converter array which converts the output image data output from the holding latch array into the data voltages; and
an output buffer array which outputs the data voltages at output terminals, 
wherein the shift register array block includes:

a second shift register array which generates a second portion of the sampling signals in response to the second start signal, the second direction signal and the second clock signal;
a third shift register array which generates a third portion of the sampling signals in response to the third start signal, the third direction signal and the first clock signal; and
a fourth shift register array which generates a fourth portion of the sampling signals in response to the fourth start signal, the fourth direction signal and the second clock signal.
Lee teaches a data driver comprising a sampling latch array [figure 5, “36”] which samples output image data in response to the sampling signals [paragraph 49, latch part “36” for sequentially latching pixel data in response to the sampling signals];
a holding latch array which stores the output image data sampled by the sampling latch array in response to a load signal [paragraph 49, latch part “36” for sequentially latching pixel data in response to the sampling signals and outputting the latched pixel data at the same time];
a digital-to-analog converter array [figure 5, DAC “40”] which converts the output image data output from the holding latch array into the data voltages [paragraph 49, for converting the pixel data into pixel voltage signals]; and
an output buffer array [figure 5, output buffer array “44”] which outputs the data voltages at output terminals [paragraph 49, to simultaneously supply to the data lines].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the data driver of Teshirogi to comprise a sampling latch array which samples output image data in response to the sampling signals; a holding latch array which stores the output image data sampled by the sampling latch array in 
Teshirogi, as modified by Lee, does not disclose a shift register array block which generates sampling signals in response to first, second, third and fourth start signals, first, second, third and fourth direction signals, and first and second clock signals;
wherein the shift register array block includes:
a first shift register array which generates a first portion of the sampling signals in response to the first start signal, the first direction signal and the first clock signal;
a second shift register array which generates a second portion of the sampling signals in response to the second start signal, the second direction signal and the second clock signal;
a third shift register array which generates a third portion of the sampling signals in response to the third start signal, the third direction signal and the first clock signal; and
a fourth shift register array which generates a fourth portion of the sampling signals in response to the fourth start signal, the fourth direction signal and the second clock signal.
Liao teaches a data driver comprising a shift register array block which generates sampling signals in response to first, second, third and fourth start signals, first, second, third and fourth direction signals, and first and second clock signals [figures 6-7, “204”, “214”, “224” and “234”, “STV”, “P1”, “P2”, “P3”, “P4”, “CK”];
wherein the shift register array block includes:

a second shift register array which generates a second portion of the sampling signals in response to the second start signal, the second direction signal and the second clock signal [figure 6, “214” to generate “G3” in response to the start signal, direction signal and clock signal];
a third shift register array which generates a third portion of the sampling signals in response to the third start signal, the third direction signal and the first clock signal [figure 6, “224” to generate “G5” in response to the start signal, direction signal and clock signal]; and
a fourth shift register array which generates a fourth portion of the sampling signals in response to the fourth start signal, the fourth direction signal and the second clock signal [figure 6, “234” to generate “G7” in response to the start signal, direction signal and clock signal].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the data driver of Teshirogi to comprise a shift register array block which generates sampling signals in response to first, second, third and fourth start signals, first, second, third and fourth direction signals, and first and second clock signals; wherein the shift register array block includes: a first shift register array which generates a first portion of the sampling signals in response to the first start signal, the first direction signal and the first clock signal; a second shift register array which generates a second portion of the sampling signals in response to the second start signal, the second direction signal and the second clock signal; a third shift register array which generates a third portion of the sampling signals in response to the third start signal, the third direction signal and the first clock signal; and a fourth 
As to claims 19 and 20,  see the above discussion of claims 1 and 3.

Allowable Subject Matter
Claims 2 and 4-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claims 2, 4 and 8, such as “wherein the input image data stored in the data line memory include first through (4N)-th pixel data for pixels of the pixel row, where N is an integer greater than 0, wherein the addresses stored in the address line memory include first through (4N)-th addresses, wherein, in a case where the display panel is a normal display panel, the address line memory stores values of 1 through 4N as the first through (4N)-th addresses, respectively, and the data serialize block sequentially outputs the first through (4N)-th pixel data as the output image data in response to the addresses having the values of 1 through 4N, and wherein, in a case where the display panel is a dead space reduced display panel, the address line memory stores a value of (N+K) as a (2K-l)-th address of the first through (2N)-th addresses, stores a value of (N-K+l) as a (2K)-th address of the first through (2N)-th addresses, stores a value of (2N+K) as a (2N+2K-l)-th address of the (2N+l)-th through (4N)-th addresses, and stores a value of (4N-K+1) as a (2N+2K)-th address of claim 2; “wherein, in a case where the display panel is a normal display panel, the shift register array block generates the sampling signals in a first order, and wherein, in a case where the display panel is a dead space reduced display panel, the shift register array block generates the sampling signals in a second order different from the first order”, recited by claim 4; and “wherein the first, second, third and fourth start signals are left odd, left even, right odd and right even start signals, respectively, wherein the first, second, third and fourth direction signals are left odd, left even, right odd and right even direction signals, respectively, wherein the first and second clock signals are odd and even clock signals, respectively, wherein the first shift register array is a left odd shift register array which generates left odd sampling signals as the first portion of the sampling signals in response to the left odd start signal, the left odd direction signal and the odd clock signal, wherein the second shift register array is a left even shift register array which generates left even sampling signals as the second portion of the sampling signals in response to the left even start signal, the left even direction signal and the even clock signal, wherein the third shift register array is a right odd shift register array which generates right odd sampling signals as the third portion of the sampling signals in response to the right odd start signal, the right odd direction signal and the odd clock signal, and wherein the fourth shift register array is a right even shift register array which claim 8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/NAN-YING YANG/            Primary Examiner, Art Unit 2622